Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2019

                                      No. 04-19-00315-CV

             Juan Jesus Isaias LOPEZ, EBG Cargo LLC Mario Albert Rodriguez,
                                       Appellants

                                                v.

                                     Lawrence STURDEN,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA001873D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The parties have filed a joint motion indicating that this appeal has settled. They
specifically ask that this matter be remanded to the trial court for entry of a take-nothing
judgment. However, the parties do not ask this court to dismiss this appeal. See TEX. R. APP. P.
42.1(a)(2) (providing for voluntary dismissal of an appeal in accordance with an agreement by
the parties).

        We ORDER the parties’ joint motion to be HELD IN ABEYANCE pending clarification
from the parties with respect to the disposition of this appeal. The parties shall file an amended
motion on or before December 3, 2019, clarifying the relief they seek from this court with
respect to the disposition of this appeal.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court